Title: Minutes of the Provincial Commissioners, 20 July 1764
From: 
To: 


The provincial commissioners named in the Supply Act of May 30, 1764, assumed their duties almost at once. Their activities in directing the recruitment, maintenance, and disposition of the troops authorized by the provincial government are reflected in part by the pay orders they approved (above, pp. 221–4) and by the commissions and orders Governor Penn issued as commander-in-chief to various officers. But the formal records of meetings of the governor and commissioners at which decisions were reached seem for the most part to have disappeared. Minutes of actions taken on July 20 alone seem to have survived among those of the numerous sessions that certainly took place during the summer of 1764. These minutes are printed here to illustrate some of the decisions on military matters in which Franklin participated as one of the commissioners.
 

  July 20th 1764Present.
The Governor



Benja. Franklin
Lynford Lardner
}
Esqrs.


Joseph Fox
Joseph Galloway


John Baynton




The Board taking under their consideration the disposition of the Troops for the Defence of the Frontiers.
Agreed.
That four companies be stationed and range between the River Delaware and Susquehanna, including thirty men to Garrison Fort Augusta, and that the two remaining companies of the Provincials be stationed and range on the Frontiers westwards of the Susquehanna, and that one commanding Officer be appointed for these companies.
Agreed.
That Robert Callender be the victualler for the three western Companies save those in Fort Augusta who are victualled by the Crown, and that Robert Levers victual the other three companies to the eastward.

Agreed.
That the above mentioned Troops be supplied with Arms from the Public Armory and with Amunition Blankets Sheetes Haversacks and Tomahawks.
